Title: To James Madison from George W. Erving (Abstract), 20 April 1805
From: Erving, George W.
To: Madison, James


20 April 1805, London. No. 53. “I have the honor herewith to inclose a protest made at Lisbon by Lemuel Bruce Master, and Charles A. Coffin mate of the Vessel Venus belonging to New York; stating the very unjustifiable conduct of the officers of his Britanneck Majesty’s Ship ‘Wolfe’ in procuring two men Bailey & Knight part of the crew of the Venus, to enter on board the ‘Wolfe,’ and in impressing a third John Edwards; it appears that these proceedings were accompanied with great outrage and violence. Mr. Jarvis having transmitted the Protest to me, I applied to the Admiralty for the Discharge of these men; with respect to the two first, I am answered ‘that they have entered;’ and as to the last (Edwards) they have sent to me a declaration of which the inclosed is a Copy; On recurring to his Certificate also inclosed [not found], you will be pleased to observe that it is in the usual form of Collectors Certificates, & carries upon it nothing to excite a suspicion of its having been unfairly obtained; it is to be presumed that this document was not issued without regular proofs, and therefore a necessary conclusion arises that some improper means have been made us[e] of to procure a declaration from this man discrediting similar evidences of Citizenship; an inferrence which is strengthened by the conduct of those who impressed him.
“I have thought it my duty Sir to lay this Case before you as it affords a specimen of the unjustifiable means for procuring our men which are not unfrequently resorted to by the British Officers; and shews that as long as the present practice of detaining & boarding our ships unde<r> pretence of looking for their own seamen is continued our Citizens cannot be secured from similar injuries.”
